                             IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF IOWA
                                              CEDAR RAPIDS          DIVISION
UNITED STATES OF AMERICA,                                                        HEARING MINUTES Sealed: No
            Plaintiff(s)                                                         Case No.: 1:19-mj-255-MAR
      vs.                                                                 Presiding Judge: Mark A. Roberts, Magistrate
GARRETT KELSEY,                                                              Deputy Clerk: Paul Coberly
            Defendant(s)                                            Official Court Record: FTR Gold             Contract?           --
                                                                     Contact Information:                    --
Date:     7/26/2019 Start:        3:28 PM Adjourn:    3:51 PM Courtroom: 4
Recesses:                            --                   Time in Chambers:                --                       Telephonic?     No
Appearances:        Plaintiff(s): AUSA Dan Chatham
                   Defendant(s): AFPD Christopher J. Nathan (Defendant appears personally)
                 U.S. Probation: Marcus Perez
                     Interpreter:              --                  Language:         --                Certified:    --    Phone:    --
TYPE OF PROCEEDING:            DETENTION         X REVOCATION                  PRELIMINARY EXAMINATION
                                                                         Contested?     No     Continued from a previous date?      No
               Moving party:               Plaintiff
               Nature of proceedings:                      Ruling:
               Review of detention or conditions X Defendant released under the terms/conditions of the court’s release order.
               Review of pre-trial release
               Review of supervised release
               Preliminary examination
               Witness/Exhibit List is N/A
               The offering party must, within 3 days after the hearing, file in electronic form any exhibit that was not filed with a
               motion, resistance, or other filing related to this hearing. Pub. Admin. Order 09-AO-03-P (5/29/09) ¶7.
               Miscellaneous: Mr. Chatham informs the court that the government is no longer seeking detention of the
                                  defendant.




                                                                                                                    Page 1 of 1

                    Case 1:19-mj-00255-MAR Document 8 Filed 07/26/19 Page 1 of 1
